Citation Nr: 1813916	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-22 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee disorder as secondary to the service-connected bilateral pes planus.

2.  Entitlement to service connection for a left knee disorder as secondary to the service-connected bilateral pes planus.

3.  Entitlement to service connection for a right hip disorder as secondary to the service-connected bilateral pes planus.

4.  Entitlement to service connection for a left hip disorder as secondary to the service-connected bilateral pes planus.



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the VA Regional Office (RO) in Louisville, Kentucky.  The case was remanded in February 2016 for further development.  

The Board also referred the issue of service connection for residuals of the adenovirus vaccine raised by the record in an October 2013 statement.  As this has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary.  The case was remanded to obtain an addendum medical opinion from a June 2013 VA examiner as to whether the service-connected bilateral pes planus aggravates bilateral knee and hips disorders.  In April 2016, the 2013 examiner copied their original opinion and did not address the aggravation question.  As the Board's remand directives were not complied with, another remand is needed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  In accordance with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all records identified by the Veteran, including those from the Lexington VA Medical Center.

2.  Obtain an addendum medical opinion from a medical professional with appropriate expertise other than the June 2013 VA knee, lower leg, hip and thigh conditions systems examiner (if possible) to determine the etiology of any diagnosed bilateral knee and hip disorders.    

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed bilateral knee and hip disorders are aggravated (permanently worsened beyond normal progression) by the service-connected bilateral pes planus.  If a bilateral knee and hip disorder is found to have been aggravated by the service-connected bilateral pes planus, the examiner should quantify the approximate degree of aggravation.  A complete rationale should be given for all opinions and conclusions expressed.  

3.  After the completion of the instructions of paragraphs 1 and 2 and any other development deemed necessary, furnish the Veteran with a Supplemental Statement of the Case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






